DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is a first on the merit of the instant application.
Claims 3-5, 8-10, 12, 16, 18-19, 21-23, 25, 29, 32, 34-35 and 37-44 have been canceled. 
Claims 1-2, 6-7, 11, 13-15, 17, 20, 24, 26-28, 30-31, 33, 36 and 45-46 are pending in this action.
Drawings

The drawings are objected to because the drawing pages’ numbering and the numbering of the figures is confusing. The page numbers should not be near the figures.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections

Claim 7 is objected to because of the following informalities:  on line 20, “a second frequency range FR2:” should be ---- a second frequency range FR2; ---.  Appropriate correction is required.
Claim 33 objected to because of the following informalities:  on line 23, “muting sequence, and” should be --- muting sequence; and ----.  Appropriate correction is required.
Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 27, 45 and 46 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated/obviated by Blankenship et al. (Blankenship) (WO 2016163943 A1).
As per claim 1:  Blankenship discloses a method for transmitting a positioning reference signal (PRS) (see abstract), comprising:
determining, by a base station, a time-frequency resource for sending the PRS according to configuration information of the PRS (see at least, abstract; par. 0015, 0084), wherein the configuration information of the PRS comprises PRS frequency domain resource information (see par. 0064, 0069), and the PRS frequency domain resource information comprises PRS resource element (RE) frequency shift information (see par. ;0012, 0037, 0040-0042), 
mapping, by the base station, a PRS sequence to the time-frequency resource for sending the PRS (see at least, abstract; par. 0015, 0017, 0020); and
sending, by the base station, the mapped PRS on the time-frequency resource for sending the PRS (see abstract; par. 0015, 0023, 0040, 0070).
As per claim 45: the features of claim 45 are directed to a communication device, comprising a processor, a memory and a transceiver; wherein the transceiver is configured to receive or transmit information under control of the processor; and the processor is configured to read a program in the memory and execute the method according to claim 1. While the prior art of record discloses the features in question as depicted in (figs. 14-16; abstract; par. 0070, 0072), the communication device comprising, “a processor, a memory and a transceiver” that are required to execute the method of claim 1 is considered as inherent within the embodiment of the prior art. Therefore, claim 45 is rejected on the same ground as claim 1.
As per claim 27: Blankenship discloses a method for transmitting a positioning reference signal (PRS) (see at least, the abstract), comprising:
determining, by a base station (see figs. 14, 20), a muted and/or an unmuted PRS resource on a time-frequency resource for sending the PRS according to PRS muting configuration information (see table 1) and the time-frequency resource for sending the PRS (see par. 0064, 0069); and
sending, by the base station (see figs. 14, 20), a mapped PRS on a PRS resource determined to be unmuted (see table 1; abstract; par. 0015, 0023, 0040, 0070). Note the phrase “a periodical "muting pattern"” in Table 1, indicates the presence or occurrence of both muting and unmuting. In other words, in periods when a resource is not muted, it is unmuted.
As per claim 46: the features of claim 46 are directed to a communication device, comprising a processor, a memory and a transceiver; wherein the transceiver is configured to receive or transmit information under control of the processor; and the processor is configured to read a program in the memory and execute the method according to claim 27. While the prior art of record discloses the features in question as depicted in (figs. 14-16; abstract; par. 0070, 0072), the communication device comprising, “a processor, a memory and a transceiver” that are required to execute the method of claim 1 is considered as inherent within the embodiment of the prior art. Therefore, claim 46 is rejected on the same ground as claim 27.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Blankenship in view of Da et al. (Da) (CN 110365455 A).
As per claim 2: Blankenship discloses value calculated from a PRS occasion (see par. 0023, 0031, 0095, 0121-0222). Note the phrase, “different possible PRS positioning occasion periodicities” (par. 0031) inherently includes value. But, Blankenship does not explicitly teach about a method according to claim 1, wherein the PRS RE frequency shift information is correlated with a PRS orthogonal frequency division multiplexing (OFDM) symbol index. However, in the same field of endeavor, Da (filed on 2018-04-09) teaches --- OFDM symbols in one symbol PRS configuration index in the list can be used as PRS slot symbol configuration information for indicating for the PRS transmission (see 36 of 39; 188 of 209; “PRS OFDM symbol configuration method 2:”; the text under, “fig. 3”). Therefore, it would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the teaching of Blankenship with that of Da so that --- the OFDM symbol and slot format, provides a simple and flexible method for transmitting PRS in the indicated time slot (see 182 of 209, i. e., under the text “PRS OFDM symbol configuration method 1:”).
As per claim 6: Blankenship discloses a method according to claim 1, wherein the configuration information of the PRS further comprises configuration information, (see par. 00690. But, Blankenship does not explicitly teach about --- time domain configuration information  indicating a starting position of the PRS in a slot, e PRS occupies N continuous symbols in a slot, and N is one of 1, 2, 3, 4, 6 or 12. However, in the same field of endeavor Da teaches ---  he configuration information of the PRS PRS comprises time domain resource indication information, the PRS time domain resource indication information (see 8 of 83), wherein the bit position map comprises 2μ bits, each bit corresponding to a slot in the PRS subframe, when the bit in the bit position in the figure is set as a specified set time slot is the bit corresponding to the designated value for sending PRS; wherein, μ equal to 0, 1, 2, 3, 4 (see at least, 8 of 263, or par. par. 7 under the summary). The prior art of record satisfies at least one of the criteria. Motivation is same as provided in the rejection of claim 2 above.
As per claim 13: Blankenship discloses a method according to claim 1, wherein one or more PRS resources form a PRS resource set (see at least, abstract; par. 0015,  0029, 0033);
	a beam of each PRS resource in the resource set has a correspondence with a
beam and the correspondence comprises one or more of a beam direction or a beam width (see par. 0065) and physical broadcast channel (PBCH); (see par. 0060).
(Note that antenna beam obviously includes a width). But, Blankenship does not explicitly each about --- a synchronization signal (SS). However, in the same field of endeavor, Da teaches --- For the 5G-NR system, a downlink synchronization signal and a physical broadcast channel, PBCH (physical broadcast channel) may be transmitted on a single antenna port. Thus, the present embodiment of the invention supports at least PRS in a single-antenna port transmission (see 4 of 4, or the text under “(2) PRS antenna port number”). The obvious motivation would have been to --- properly demodulate a transmitted data/message.
Claims 14 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Blankenship in view of Edge et al. (Edge) (US 2018/0217228 A1).
As per claim 14: Blankenship discloses a method according to claim 1, wherein before the base station sends the mapped PRS on the time-frequency resource for sending the PRS (see abstract; par. 0012, 0015, 0039, 0033), the method further comprises:
the sending, by the base station, the mapped PRS on the time-frequency resource for sending the PRS (see abstract; par. 0012, 0015, 0039, 0033), comprises:
sending, by the base station, the mapped PRS in a PRS occasion group (see abstract ; par. 0012, 0015, 0039, 0033). But, Blankenship teaches about  --- determining, by the base station, a muted and/or an unmuted PRS occasion group on the time-frequency resource for sending the PRS according to PRS muting configuration information and the time-frequency resource for sending the PRS, wherein the PRS muting configuration information comprises PRS occasion group muting configuration information, and the PRS occasion group muting configuration information 1s used for indicating a PRS occasion group configured to be muted and/or unmuted in one or more PRS occasion groups. However, in the same field of endeavor Edge teaches about --- Muting, which turns off a regularly scheduled PRS transmission, may be useful if PRS signals between different cells overlap by occurring at the same or almost the same time. In this case, a PRS from some cells may be muted while a PRS from other cells are transmitted (e.g. at a constant power). Muting may aid signal acquisition and RSTD measurement by UE 102 for PRS signals that are not muted by avoiding interference from PRS signals that have been muted. Muting may be viewed as the non-transmission of a PRS for a given positioning occasion for a particular cell or TP. Muting patterns may be signaled to UE 102 using bit strings. For example, in a bit string signaling a muting pattern, if a bit at position j is set to “0”, then UE 102 may infer that the PRS is muted for a j.sup.th positioning occasion (see par. 0048, 0090-0091, 0093). Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Blankenship with that of Edge so as to enable a mobile device to ---  receiving a first message from a location server comprising an offset parameter indicative of a difference in timing between transmission of a first Positioning Reference Signal (PRS) positioning occasion from a first eNodeB of a reference cell and transmission of a second PRS positioning occasion from a second eNodeB of a neighboring cell (see par. 0004).
As per claim 30: the features of claim 30 are similar to the feature of claim 14. Hence, claim 30 has been rejected on the same ground and motivation as claim 14.

Allowable Subject Matter

Claims 7, 11, 15, 17, 20, 24, 26-27, 28, 31 and 36 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELESS NMN ZEWDU whose telephone number is (571)272-7873. The examiner can normally be reached M-F 8:30 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinsong Hu can be reached on (571) 272-3965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MELESS N ZEWDU/Primary Examiner, Art Unit 2643                                                                                                                                                                                                        8/23/2022